          Case 1:19-cv-07512-LGS Document 18 Filed 01/22/20 Page 1 of 1
                                                              USDC SDNY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
                                                              DOC #:
                              JOSHUA L. DRATEL, P.C.
                               A PROFESSIONAL CORPORATION     DATE FILED: 1/22/2020
                                             29 BROADWAY
                                                 Suite 1412
                                       NEW YORK, NEW YORK 10006
                                                      ---
                                         TELEPHONE (212) 732-0707
                                          FACSIMILE (212) 571-3792
                                       E-MAIL: JDratel@JoshuaDratel.com

JOSHUA L. DRATEL                                                                STEVEN WRIGHT
      —                                                                         Office Manager
LINDSAY A. LEWIS
WHITNEY G. SCHLIMBACH
                                                           January 20, 2020

BY ECF
                                                         The below letter was sent to the Chambers' inbox.
The Honorable Lorna G. Schofield                         The request to file the Declaration by January 24,
United States District Judge                             2020, is GRANTED.
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse                  Dated: January 22, 2020
500 Pearl Street                                                New York, New York
New York, New York 10007

                               Re:      Ross Ulbricht v. United States
                                                    xxxxx (LGS)
                                            19 Civ. 75212
                                                   7512
Dear Judge Schofield:

        This letter is in regard to the above-entitled case. Consistent with the Court’s December
20, 2019, Order (ECF Dkt # 17), I have been preparing a Declaration in response to petitioner
Ross Ulbricht’s October 8, 2019, Declaration (ECF Dkt # 9). However, due to certain case-
related obligations, including unanticipated motion practice in a matter that is set for trial in late
February, I have not yet completed the Declaration in this matter. As a result, it is respectfully
requested that the due date for my Declaration be extended to this coming Friday, January 24,
2020, by which time it will be finished and submitted.

                                                 Respectfully submitted,




                                                 Joshua L. Dratel
JLD/
